Citation Nr: 0825985	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to May 1987 
and from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right ear hearing loss.  The Board 
remanded this claim for additional development in June 2006.  


FINDING OF FACT

The veteran's right ear hearing loss first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein.


CONCLUSION OF LAW

The veteran's right ear hearing loss was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including hearing loss, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

This case was remanded in June 2006 for the purpose of 
obtaining an examination for the veteran's right ear hearing 
loss.  The examination was for an opinion as to whether the 
veteran's right ear hearing loss was related to his period of 
active service.  Although the veteran presented for the 
August 2006 VA examination, the claims file was unavailable 
at the time of the examination, so the examination was not 
considered adequate for rating purposes.  The examiner 
recommended that another examination be completed for 
validity.  The veteran was given proper notice of the re-
scheduled VA examination.  However, he did not present for 
the May 2007 re-scheduled examination and could not be 
reached by telephone or mail in April 2008 to reschedule his 
VA examination.  As a result, the Board does not have before 
it the information which it had sought upon remand, and must 
come to a determination on the basis of information already 
included in the record.  38 C.F.R. § 3.655 (2007).  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The veteran's service medical records are negative for any 
complaints or treatment for hearing loss.  On separation 
examination in April 1992, the veteran's audiometric 
examination results were recorded as 10 at 500 Hertz, 25 at 
1000 Hertz, 30 at 2000 Hertz, 30 at 3000 Hertz, and 15 at 
4000 Hertz for the right ear, and as 10 at 500 Hertz, 25 at 
1000 Hertz, 30 at 2000 Hertz, 25 at 3000 Hertz, and 20 at 
4000 Hertz for the left ear.  Service connection may not be 
established for disability due to impaired hearing unless the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  Since the 
veteran's hearing was found to be within normal limits on 
separation and there were no recorded complaints during a 
seven-year period of service, the Board finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for right 
ear hearing loss.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of hearing loss is 
a May 2001 VA medical report where the veteran was diagnosed 
with mild to moderate sensorineural hearing loss bilaterally.  

Post-service VA medical records dated from June 2001 to April 
2004 show that the veteran received intermittent treatment 
for unspecified sensorineural hearing loss.  

On VA examination in August 2006, the veteran complained of 
hearing loss and occasional tinnitus that was not present at 
the time of the examination.  He wore hearing aids and 
indicated that he felt dizzy and off-balance without them.  
He reported significant benefit from his custom 
amplification.  He denied any otalgia, otorrhea, or ear 
surgery.  He stated that he had been involved in combat 
during service and had been exposed to the noise of heavy 
equipment and machinery without hearing protection.  
Audiometric examination results were recorded as 0 at 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz for 
the bilateral ears.  The speech recognition score for both 
ears was 0 decibels.  The examiner diagnosed the veteran with 
severe/profound hearing loss of both ears, but noted that 
diagnosis was based on results considered not valid for 
testing purposes.  However, the examiner noted that the 
results were not considered valid and stated that the 
examination was inadequate for rating purposes.  She 
explained that the veteran's claims file had not been 
available for review.  She also stated that because 
non-organic behavior had been demonstrated for the duration 
of the examination, speech reception thresholds were 
considered significantly elevated, and pure tone responses 
were unreliable.  There was poor inter-test consistency, and 
immittance testing as well as most of the acoustic reflexes 
could not be tested due to lack of proper seal.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current right ear hearing loss.  The medical evidence of 
record does not contain competent medical evidence linking 
any right ear hearing loss to service.  In addition, 
sensorineural hearing loss was not diagnosed within one year 
of separation, so presumptive service connection for hearing 
loss is not warranted.  

The veteran contends that his current hearing loss is related 
to his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's hearing loss is in May 2001, approximately 9 
years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's hearing 
loss developed in service.  Therefore, the Board concludes 
that the right ear hearing loss was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; a rating 
decision in April 2004; and a statement of the case in August 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


